Citation Nr: 0202521	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  00-00 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an extension of a temporary total disability 
rating for convalescence beyond March 30, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from November 1987 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In written argument submitted to the Board in August 2001, 
the veteran's representative has raised the issue of 
entitlement to service connection for psychiatric disability.  
This issue has not been considered by the RO.  Therefore, it 
is referred to the RO for appropriate action.

In November 2001, the Board sent a letter to the appellant 
and her representative informing them that the Board was 
raising the issue of whether a timely substantive appeal had 
been filed.  The Board informed the veteran and her 
representative of the pertinent information of record and of 
the time limit for submitting a substantive appeal.  The 
Board also informed the veteran and her representative that 
they would be afforded a period of 60 days in which to submit 
evidence and argument on the timeliness issue.  Neither the 
appellant nor her representative responded to this letter.

  
FINDINGS OF FACT

1.  In January 1999, the veteran was informed of a January 
1999 rating decision granting a total disability rating for 
convalescence for the period from November 28, 1998, through 
February 1999. 

2.  A statement of the case addressing the issue of 
entitlement to an extension of a temporary total disability 
rating for convalescence was issued in January 2000.

3.  In March 2000 the RO issued a supplemental statement of 
the case addressing evidence reportedly received after the 
issuance of the statement of the case.

4.  Following the mailing of the statement of the statement 
of the case in January 2000, no written communication 
addressing the issue of entitlement to extension of the total 
disability rating for convalescence was received from the 
veteran or her representative until July 2001.  


CONCLUSION OF LAW

A timely substantive appeal has not been received with 
respect to the issue of entitlement to an extension of a 
temporary total disability rating for convalescence beyond 
March 30, 1999.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2001); VAOPGCPREC 9-
97; 62 FR 155565, 15567 (Apr. 1, 1997); 66 FR 50318-50319 
(Oct. 3, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (2001).

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals,'' or 
correspondence containing the necessary information.  The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or 
determinations, being appealed.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.202 (2001).

A substantive appeal must be received within 60 days of the 
date of mailing of the statement of the case or within one 
year of the date of notification of the initial review or 
determination being appealed.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302(b) (2001).

If a claimant submits additional evidence within 1 year of 
the date of mailing of notification of the determination 
being appealed, and that evidence requires that the claimant 
be furnished a supplemental statement of the case, then the 
time to submit a substantive appeal shall end not sooner than 
60 days after such supplemental statement of the case has 
been mailed to the appellant, even if the 60-day period 
extends beyond the expiration of the 1-year appeal period.  
VAOPGCPREC 9-97; 62 FR 155565, 15567 (Apr. 1, 1997).  VA has 
amended 38 C.F.R. §§ 20.302, 20.304 to conform to the General 
Counsel opinion.  66 FR 50318-50319 (Oct. 3, 2001).  

An application for review shall not be entertained unless it 
is in conformity with the provisions of law relating to 
appeals to the Board.  38 U.S.C.A. § 7108 (West 1991).

The record reflects that a January 1999 rating decision 
granted the veteran a temporary total disability rating due 
to convalescence under 38 C.F.R. § 4.30 from November 28, 
1998, through February 1999.  In a January 1999 letter, the 
RO advised the veteran of the decision and of her appellate 
rights.  

In response to a notice of disagreement received from the 
veteran, the RO sent a statement of the case to the veteran 
in January 2000, addressing the issue of entitlement to an 
extension of temporary total disability rating for 
convalescence.  Extension of the total disability for 
convalescence through March 1999 was granted in a rating 
decision of February 2000.  Based upon evidence reportedly 
received after the issuance of the statement of the case, a 
supplemental statement of the case was issued in March 2000.  

Subsequent to the issuance of the statement of the case in 
January 2000, no written communication addressing the issue 
of entitlement to an extension of temporary total disability 
rating for convalescence was received from the veteran or her 
representative until July 2001, more than one year after the 
time limit for submitting a substantive appeal.  Therefore, 
the Board must conclude that the veteran has not perfected 
her appeal with the submission of a timely substantive 
appeal.  Accordingly, the Board has no jurisdiction to decide 
this appeal.


ORDER

A timely substantive appeal not having been received, the 
appeal for entitlement to an extension of a temporary total 
disability rating for convalescence beyond March 30, 1999, is 
dismissed.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

